Citation Nr: 0403087	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  01-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 2000, for a grant of service connection for asthma.

2.  Entitlement to an effective date earlier than February 
23, 2000, for a grant of service connection for hypertension.

3.  Whether a rating decision in July 1981, wherein the RO 
denied entitlement to service connection for asthma, involved 
clear and unmistakable error (CUE).

4.  Whether a rating decision in July 1981, wherein the RO 
did not adjudicate entitlement to service connection for 
hypertension, involved CUE.






REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 and from a determination 
in June 2003 by the St. Paul, Minnesota, Regional Office and 
Insurance Center (RO) of the Department of Veterans Affairs 
(VA).

In December 2002, the Board remanded this case to the RO for 
adjudication of 
the veteran's claims that a rating decision in July 1981 
involved CUE and for issuance of a Statement of the Case on 
those issues pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The case was returned to the Board in September 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  See 38 C.F.R. § 20.700 (2003).  
When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by personally 
appearing before a Member or panel of Members of the Board 
and shall be conducted in the same manner as, and considered 
the equivalent of, such a hearing.  See 38 C.F.R. § 20.700(e) 
(2003).

In the instant case, the veteran appeared and testified at a 
personal hearing on the earlier effective date issues which 
are on appeal before the undersigned Veterans Law Judge on 
August 22, 2002, at the RO.  On VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in July 2003, by which 
the veteran perfected his appeal on the CUE issues currently 
before the Board, he requested a hearing before a Veterans 
Law Judge in Washington, DC, and such a hearing was scheduled 
for February 5, 2004.  In October 2003, the veteran filed a 
timely request to have an electronic (videoconference) 
hearing on the CUE issues rather than an in-person hearing in 
Washington, DC.  See 38 C.F.R. § 20.702(c) (2003).  The 
veteran has a right to a videoconference hearing, and this 
case will be remanded so that such a hearing may be scheduled 
by the RO.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a Veterans Law 
Judge via a video conference at the RO as 
soon as it may be feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that me be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


